Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 14, 2021

                                     No. 04-21-00077-CV

                   IN THE ESTATE OF CARLOS Y. BENAVIDES, JR.,

                  From the County Court At Law No 1, Webb County, Texas
                            Trial Court No. 2020-PB7-000138-L1
                         Honorable Hugo Martinez, Judge Presiding


                                        ORDER
         The current deadline for appellant’s reply brief is October 14, 2021. On October 13,
2021, appellant filed an unopposed motion requesting an extension of time to file her reply brief
until November 3, 2021. After consideration, we GRANT appellant’s motion and ORDER her
to file her reply brief by November 3, 2021.


       It is so ORDERED on this 14th day of October, 2021.

                                                                      PER CURIAM



      ATTESTED TO: _______________________________
                   MICHAEL A. CRUZ, Clerk of Court